Per Curiam.
In this application for leave to appeal from a determination of defective delinquency by Judge Byrnes, the chief contentions made by counsel for the applicant go to the sufficiency of the evidence, and the fact that Dr. Boslow was permitted to express an opinion based in part upon the reports of other experts. There is no merit in these contentions. See Tippett v. Director, 233 Md. 647, 648, and McDonough v. Director, 229 Md. 626, *672634. The applicant makes additional allegations as to incompetency of counsel, collusion, and other claims too indefinite to require discussion. Porter v. Director, 232 Md. 639. He claims that he sought and was denied a private hearing. There is no requirement in the Maryland statute for private hearings.
The applicant claims that his one year sentence for assault expired before the determination, and that the proceeding abated. The record shows that although he was acquitted of perverted practice upon a minor and convicted on the assault charge, he was convicted of enticing and harboring the same minor and sentenced to two years, to run consecutively. Since there is no factual basis for the claim of abatement we need not discuss it further.

Application denied.